DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 33 is directed to an invention that is independent or distinct from the elected invention.
Accordingly, claim 33 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Due to amendments and persuasive arguments by applicant, the previous rejections of record have been overcome and are hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10-12, 28, 29, 26 and 34 is/are rejected under 35 U.S.C. 102((a)(1)) as being anticipate by BE 729201.
	In the abstract, BE 729201 teaches a polymer comprising a first repeat unit, represented by butyl vinyl ethers, and a second repeat unit that is N-substituted maleimide, substituted with C1-7 alkyl groups, which butyl is non-polar relative to the ether group of the first repeat unit.  Notwithstanding the process recited in claim 1, the copolymer product is the same.
	It is noted that the term “dispersant” is merely a recitation of an intended use and has no patentable weight.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)) are met.

Claim(s) 1, 2, 11-13, 16, 26 and 28-30,  is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipate by Le-Khac (USPN 4,764,558).
	In col. 1, lines 28-32, col. 2, lines 29-46 and examples, Le-Khac teaches a polymer composition comprising a polymer (A) comprising 40-60% of a first repeat unit, represented by butyl vinyl ethers; and 40 to 60% of a second repeat unit that is N-aryl substituted maleimide, which aryl is non-polar relative to the ether group of the first repeat unit.  Notwithstanding the process recited in claim 1, the copolymer product is the same.
	In col. 2, lines 51-56, Le-Khac teaches the polymer (A) to have a molecular weight from 50,000 to 500,000.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 2, 10-13, 16, 26, 28-30 and 34  is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipate by Allen et al. (US 2016/0133499).
In ¶’s 35, 44 and 114, Allen et al. teach a polymer composition comprising polymers having a first repeat unit, represented by vinyl ethers, such as butyl; and a second repeat unit that is N-alkyl substituted maleimide, which alkyl is non-polar relative to the ether group of the first repeat unit.  Notwithstanding the process recited in claim 1 and claim 34, the copolymer product is the same.
	On page 12, Allen el al. teach embodiments of the polymer, wherein the ratios for the two repeat units are within the claimed range.
	In Table 2, the embodiment of the copolymer are shown to fall within the claimed MW range of from 2000 to 500,000.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1, 2, 6, 7, 10-13, 16, 26-30 and 34 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipate by Cheng (US 2006/0116476).
	In ¶’s 9-12, 71 and Table 1, Cheng teaches a polymer composition comprising polymers comprising up to 40 weight % of a first repeat ethylenically-unsaturated monomer unit, represented by vinyl ethers or vinyl esters (¶ 37 and 39); and up to 50 weight % of a second repeat unit that is N-alkyl substituted maleimide, which alkyl is non-polar relative to the ether group of the first repeat unit (¶ 49).  Notwithstanding the process recited in claim 1 and claim 34, the copolymer product is the same.
	In Table 1, the embodiment of the copolymer are shown to fall within the claimed MW range of from 2000 to 500,000.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-4, 10-13, 16, 26, 28-30 and 34 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipate by Rupp et al.  (USPN 4,847,327).
In col. 2, lines 19-45 and Example 1, Rupp et al. teach a surface-active copolymer polymer comprising a first repeat unit, comprising an oligo-(alkylene oxide) substituent, wherein the alkylene oxide groups are exemplified by copolymers of ethylene oxide and propylene oxide (See col. 2, lines 39-41); and a second repeat unit that is N-alkyl substituted maleimide, which alkyl is non-polar relative to the alkylene oxide groups of the first repeat unit.  Notwithstanding the process recited in claim 1 and claim 34, the copolymer product is the same; wherein the copolymer has a molecular weight from 1000 to 500,000.
	In Example 1, the units of the copolymer are used with a ratio within the claimed range.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE